Title: To John Adams from Stebbins Gorham, 30 November 1822
From: Gorham, Stebbins
To: Adams, John


				
					
					Quincy Nov. 30th: 1822
				
				Enclosed, is a Subscription Paper gotten up in aid of a Lancasterian School on the Island of Nantucket, for the benefit of the poor—It is well known that what the people of that Island require, both pecuniary and literary, is acquired through serious hazards and embarrasments.—There are now 400 children waiting to enter the School—mostly of poor seamen, who are at sea, and of widows.—We had no idea of going off the Island for aid—but being ignorant of the whole expenditures of such an institution until I was sent to New-York to ascertain that point—we consequently find ourselves far in the rear as to our calculations. The utility of these Schools are sufficiently tested by the patronage they receive from the citizens of the state of N.Y.—If, sir, you are disposed to assist us in this thing—you can send your donation to Gorham Stebbins No 7 Center St. Boston, where I shall continue a few days—If you wish any further certificates or light on the subject, I will cheerfully afford it.— Yours / Respectfully
				
					Gorham Stebbins
				
				
					P.S. Please send the Subscription paper as soon as convenient
				
			